DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The claim listing filed on 9/15/21 has been entered; no amendments are indicated. Claims 1-5, 13 and 18-22 are pending and under consideration.
This Office Action has been made Non-Final in view of the new grounds of rejection set forth below.

Withdrawn Objections and/or Rejections
The rejection of claims 1-5, 13 and 18-21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,385,134 and further in view of claims 1-5 and 13-16 of the same patent is withdrawn in view of the news grounds of rejection set forth below.
The rejection of claim 22 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,385,134 and further in view of claims 1-5 and 13-16 of the same patent, and further in view of U.S. Patent Application 20020192212, is withdrawn in view of the news grounds of rejection set forth below.

Claim Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer (TD) in compliance with 37 CFR 

Claims 1-5, 13 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,385,134, issued 8/20/19 (cited on an 8/14/20 IDS), which shares the same inventors with the instant application, and further in view of claims 1-5 and 13-16 of the same patent. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 15/720,792, from which the '134 patent issued.
	Instant claim 1, as amended, encompasses a polypeptide comprising an anti-CX3CR1 immunoglobulin single variable domain and a half-life extending domain, wherein the said polypeptide is capable of blocking the binding of human fractalkine to human CX3CR1, and wherein said polypeptide comprises CDR1-3 of SEQ ID NO: 146, 176 and 191. Instant claim 13 further limits the polypeptide to one selected from a group including SEQ ID NO: 49.
	Independent claim 17 of '134 is directed to a polypeptide comprising an anti-CXC3R1 immunoglobulin single variable domain, wherein said polypeptide comprises the same CDR1-3 as the instant claims; specifically, SEQ ID NO: 146, 176 and 191. The ability of this polypeptide to block the binding of human fractalkine to human CXC3R1 is inherent to an anti-CXC3R1 polypeptide comprising the CDR sequences of SEQ ID NO: 146, 176 and 191, because any polypeptide comprising these specific CDR sequences will bind to CXC3R1 at the same epitope, and thus block binding to human fractalkine. Claim 18 of '134 depends from claim 17 of '134 and further limits the polypeptide to one selected from a group including SEQ ID NO: 49, and thus corresponds to the further limitation of instant claim 4. Claims 17 and 18 of '134 do not recite that the polypeptide further comprises a half-life extending domain.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-CXC3R1 immunoglobulin single variable domain of claims 17 or 18 of '134 that comprises CDR1-3 of SEQ ID NO: 146, 176 and 191, for any one anti-CXC3R1 immunoglobulin single variable domain of the polypeptide claim 13 of '134, thus producing a polypeptide comprising an anti-CXC3R1 immunoglobulin single variable domain comprising CDR1-3 of SEQ ID NO: 146, 176 and 191 and further comprising a half-life extending moiety. The element to be substituted performs the same function as the element it is to be substituted for; i.e., binding CXC3R1, and because each has a similar structure (immunoglobulin single variable domain), the person of ordinary skill in the art would have recognized that the functionality of the moiety in extending half-life could be applied equally to either. Thus the modification represents a simple substitution of one known element for another (i.e., one known anti-CXC3R1 immunoglobulin single variable domain for another) to obtain predictable results (i.e., an anti-CXC3R1 immunoglobulin single variable combined with a half-life extending moiety). This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Instant claims 2-5 and 18-20 depend from claim 1 and further limit the claimed polypeptide. The further limitations of instant dependent claims 2-5 and 18-20 correspond to the further limitations of claims 2-5 and 14-16 of '134, and thus it would also be obvious to apply the further limitations of these claims to further modify the modified anti-CXC3R1 described above that is obvious over claims 17 and 18 of '134 in view of claims 1 and 13 of '134, and thus instant claims 2-5 and 18-20 are obvious over claims 17 and 18 of '134 and further in view of claims 1-5 and 13-16 of '134.
	
21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,385,134, issued 8/20/19 (cited on an 8/14/20 IDS), which shares the same inventors with the instant application, and further in view of claims 1-5 and 13-16 of the same patent, and further in view of U.S. Patent Application Publication 2010/0113339, published 5/6/10. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claim 21 limits the polypeptide of claim 19 to one wherein the anti-albumin immunoglobulin single variable domain comprises a sequence selected from any one of SEQ ID NOs: 230-232. 
Claim 15 of '134 further limits the polypeptide of claim 13 to one wherein the half-life extending moiety consists of an anti-albumin immunoglobulin single variable domain. The claims of '134 do not further include a sequence for such a domain. 
The '339 publication teaches anti-albumin single domain antibodies, which are a form of immunoglobulin single variable domain, including one termed ALB1, which has the sequence of SEQ ID NO: 52 (¶ 53), and which is 100% identical to the 115-amino acids of instant SEQ ID NO: 230; this sequence is shown in Table 2 on page 10 of '339. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-CXC3R1 immunoglobulin single variable domain of claims 17 or 18 of '134 that comprises CDR1-3 of SEQ ID NO: 146, 176 and 191, for any one anti-CXC3R1 immunoglobulin single variable domain of the polypeptide claim 13 of '134, thus producing a polypeptide comprising an anti-CXC3R1 immunoglobulin single variable domain comprising CDR1-3 of SEQ ID NO: 146, 176 and 191 and further comprising a half-life extending moiety, and to further modify the polypeptide to use a half-life extending moiety that is an anti-albumin single variable domain as recited in claim 15 of '134, and to further modify the use SEQ ID NO: 52 (ALB1) as taught by '339 for the sequence of said anti-albumin single variable domain. The person of ordinary skill in the art would have made the substitution for the reasons set forth above. It would have further been obvious to use the anti-albumin single variable domain of claim 15 of '134 as the half-life extending moiety because claim 13 of '134 is silent as to the nature of the half-life extending .

Claim 22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,385,134, issued 8/20/19 (cited on an 8/14/20 IDS), which shares the same inventors with the instant application, and further in view of claims 1-5 and 13-16 of the same patent, and further in view of U.S. Patent Application 20020192212, published 12/19/02 (cited previously). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Instant claim 22 encompasses a pharmaceutical composition comprising a polypeptide of claim 1 and a pharmaceutically acceptable carrier.
The polypeptide of instant claim 1 is obvious over claims 17 and 18 of the '134 patent in view of claims 1-5 and 13-16 of the same patent for the reasons set forth above. The '134 patent does not further contain any claims directed to a pharmaceutical composition comprising polypeptide comprising an anti-CXC3R1 immunoglobulin single variable domain and a carrier, such as recited in instant claim 22.
The '212 publication teaches anti-CXC3R1 antibodies and therapeutic uses for such, including pharmaceutical compositions for administration that further include a carrier (e.g., ¶ 18, 58, 70, claim 7). '212 publication further teaches that "[t]he form of the therapeutic agent is appropriately selected depending on the administration method. Examples of pharmaceutical compositions suitable for use as injection include a sterile aqueous solution (in the case of a water-soluble composition) or dispersion and a sterile powder for instantly preparing a sterile injection solution or dispersion. Any pharmaceutical composition suitable for use as injection must be sterilized, and it must have such fluidity that operation using a syringe should be easily performed. The 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-CXC3R1 immunoglobulin single variable domain of claims 17 or 18 of '134 that comprises CDR1-3 of SEQ ID NO: 146, 176 and 191, for any one anti-CXC3R1 immunoglobulin single variable domain of the polypeptide claim 13 of '134, thus producing a polypeptide comprising an anti-CXC3R1 immunoglobulin single variable domain comprising CDR1-3 of SEQ ID NO: 146, 176 and 191 and further comprising a half-life extending moiety, and to further modify the polypeptide by placing it in a pharmaceutical composition comprising a pharmaceutically acceptable carrier as taught by the '212 publication. The person of ordinary skill in the art would have made the substitution for the reasons set forth above. The person of ordinary skill in the art would have further recognized that the polypeptide of '134 comprising anti-CXC3R1 immunoglobulin single variable domain could be used for the same purpose as the anti-CXC3R1 antibody taught '212, because each binds to the same antigen; i.e., CXC3R1, and would therefore have been motivated combine the polypeptide of '134 with a carrier of '212 to form a pharmaceutical composition of such, in order to prepare it for administration. The skilled artisan would have had a reasonable expectation of success in using the modified anti-CXC3R1 polypeptide in a composition as taught by '212 because the '212 publication is also directed to anti-CXC3R1 polypeptides.

Applicants’ arguments (9/15/21; pg 5-7) as they pertain to the above rejections have been fully considered but are not deemed to be persuasive for the following reasons.
	Applicants argue that "[t]here is no claim that depends from claim 17 or 18 that recites a half-life extending moiety as is required by the instant claims" (pg 5) and that the rejection instead relies on "other, unrelated claims – in particular claims 1 and 13 – 
	This argument has been fully considered but is not found persuasive, because the basis of the rejection is not an "anticipation analysis" per MPEP 804.II.B.1 over the claimed invention of claims 17 and 18 of '134 alone, or over the claimed invention of claims 1 and 13 of '134 alone, but is instead based on an "obviousness analysis" per MPEP 804.II.B.2 over the claimed invention of claims 17 and 18 as modified by the claimed invention of claims 1 and 13. In other words, Applicants have patented the subject matter of claims 17 and 18, and also claims 1 and 13, and the instant claims are obvious over the claimed invention of claims 17 and 18 in view of the claimed invention of claims 1 and 13. This is analogous to a double patenting rejection made over the claims of a first patent as modified by the claims of a second patent. The statement from General Foods is not disputed, but is not sufficient to overcome the rejection, as the instant rejection is based entirely as what is claimed (e.g., the invention of claims 17 and 18), as modified by a secondary reference (i.e., the invention of claims 1 and 13).
	Applicants further argue that the rejection "improperly looked to the specification of the '134 Patent" (pg 6-7). 
	This argument is moot in view of the new grounds of rejection set forth above, which do not rely on the specification of the '134 patent.

Conclusion
No claims are allowable.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646